                    1   Patrick Gunn (Pro Hac Vice forthcoming)
                        COOLEY LLP
                    2   101 California Street, 5th Floor
                        San Francisco, California 94111-5800
                    3   Telephone: +1 415 693 2070
                        Facsimile: +1 415 393 2222
                    4   pgunn@cooley.com
                    5   Mary O’Grady (No. 011434)
                        Colin Proksel (No. 034133)
                    6   Payslie Bowman (No. 035418)
                        OSBORN MALEDON, P.A.
                    7   2929 North Central Avenue, 21st Floor
                        Phoenix, Arizona 85012-2793
                    8   Telephone: +1 602 640 9000
                        Facsimile: +1 602 640 9050
                    9   mogrady@omlaw.com
                        cproksel@omlaw.com
                   10   pbowman@omlaw.com
                   11   Attorneys for Plaintiffs
                        (Additional counsel on following page)
                   12
                                                UNITED STATES DISTRICT COURT
                   13
                                                 FOR THE DISTRICT OF ARIZONA
                   14

                   15   D.T., a minor, by and through his parent        Case No. __________
                        and next friend Lizette Trujillo; Jane Doe, a
                   16   minor, by and through her parent and next       COMPLAINT
                        friend Susan Doe; and Helen Roe, a minor,
                   17   by and through her parent and next friend       JURY TRIAL DEMANDED
                        Megan Roe,
                   18                                                   Date Action Filed:    _______
                                         Plaintiffs,
                   19
                               v.
                   20
                        Dr. Cara M. Christ, in her official capacity
                   21   as State Registrar of Vital Records and
                        Director of the Arizona Department of
                   22   Health Services; Thomas Salow, in his
                        official capacity as Branch Chief of the
                   23   Division of Public Health Licensing
                        Services at the Arizona Department of
                   24   Health Services; and Krystal Colburn, in
                        her official capacity as Bureau Chief and
                   25   Assistant State Registrar of the Bureau of
                        Vital Records at the Arizona Department of
                   26   Health Services,
                   27                    Defendants.
                   28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                    1   Asaf Orr (Pro Hac Vice forthcoming)
                        NATIONAL CENTER FOR LESBIAN RIGHTS
                    2   aorr@nclrights.org
                        870 Market Street, Suite 370
                    3   San Francisco, California 94102
                        Telephone: (415) 392-6257
                    4   Facsimile: (415) 392-8442
                    5   Barrett J. Anderson (Pro Hac Vice forthcoming)
                        COOLEY LLP
                    6   4401 Eastgate Mall
                        San Diego, California 92121-1909
                    7   Telephone: +1 858 550 6000
                        Facsimile: +1 858 550 6420
                    8   banderson@cooley.com
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                         D.T., ET AL. V. CHRIST, ET AL.
                                                                                           COMPLAINT
                    1          Plaintiffs respectfully state and allege as follows:
                    2                                            INTRODUCTION
                    3          1.     Plaintiffs are transgender children who were born in Arizona and seek to
                    4   correct the sex listed on their birth certificates to protect their privacy and safety. They wish
                    5   to have accurate birth certificates they can use without being forced to disclose their
                    6   transgender status, which causes Plaintiffs significant emotional harm and puts them at risk
                    7   of discrimination, harassment, and violence.
                    8          2.     Plaintiff D.T. is a transgender boy, but his Arizona birth certificate identifies
                    9   him as female. Plaintiffs Jane Doe and Helen Roe are transgender girls, but their Arizona
                   10   birth certificates identify them as male.
                   11          3.     Possessing identity documents that accurately reflect who they are is essential
                   12   to Plaintiffs’ well-being. A birth certificate is a critical and ubiquitous identity document
                   13   used in many settings to verify an individual’s identity. This is particularly true for children
                   14   and adolescents for whom a birth certificate is often their only form of government-issued
                   15   identification. School enrollment, recreational sports registrations, and camp signups,
                   16   among many others, hinge on having proper identity documents. Not only are birth
                   17   certificates themselves commonly used for such purposes, but they are often required for
                   18   obtaining other essential identity documents.
                   19          4.     For transgender people, the sex listed on their initial birth certificate does not
                   20   match who they are. For a young person who has undergone gender transition, having a
                   21   birth certificate that fails to reflect who they are puts them at risk of exposure,
                   22   discrimination, harassment, and even violence. Changing the sex marker on their birth
                   23   certificate is thus critically important for transgender young people.
                   24          5.     Currently, Arizona prevents transgender minors from changing the sex listed
                   25   on their birth certificates by requiring that transgender people must present evidence that
                   26   they have undergone a “sex change operation” to obtain corrected birth certificates. A.R.S.
                   27   § 36-337(A)(3); A.A.C. R9-19-208(O). Transgender young people cannot obtain this
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                               D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                            1                                        COMPLAINT
                    1   critical protection because, in most cases, minors do not undergo surgery and may never
                    2   require surgery as part of their gender transition.
                    3          6.       Unlike other youth, transgender youth in Arizona must navigate the world
                    4   with a birth certificate that does not match their sex. By barring these youth from obtaining
                    5   corrected certificates, Arizona law forces them to disclose their transgender status, which
                    6   invades their privacy and exposes them to discrimination, harassment, and violence.
                    7   Accordingly, the current law violates the United States Constitution’s guarantees of equal
                    8   protection of the laws and the fundamental rights to privacy, liberty, and autonomy.
                    9          7.       No compelling, important, or even legitimate governmental justification
                   10   supports Arizona’s current refusal to provide transgender young people with accurate birth
                   11   certificates.
                   12                                 JURISDICTION AND VENUE
                   13          8.       This action arises under 42 U.S.C. §§ 1983 and 1988 to redress the
                   14   deprivation, under color of state law, of rights secured by the United States Constitution.
                   15          9.       This Court has original jurisdiction over the subject matter of this action
                   16   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the
                   17   laws and the Constitution of the United States.
                   18          10.      Venue is proper in the District of Arizona under 28 U.S.C. § 1391(b) because
                   19   all Defendants reside within the district, Defendants reside and have offices within the
                   20   district, and/or a substantial part of the events that gave rise to Plaintiffs’ claims occurred,
                   21   and will continue to occur, within the district.
                   22          11.      This Court has the authority to enter a declaratory judgment and to provide
                   23   preliminary and permanent injunctive relief pursuant to Federal Rules of Civil Procedure 57
                   24   and 65, and 28 U.S.C. §§ 2201 and 2202.
                   25          12.      This Court has personal jurisdiction over Defendants because they are
                   26   domiciled in Arizona and/or have otherwise made and established contacts with Arizona
                   27   sufficient to permit the exercise of personal jurisdiction over them.
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           2                                        COMPLAINT
                    1                                             PARTIES
                    2          A.     The Plaintiffs
                    3          13.    Plaintiff D.T. is a thirteen-year-old transgender boy who was born in Pima
                    4   County, Arizona and currently resides in Arizona. Because D.T. is a minor, this action is
                    5   brought on his behalf by and through his parent and next friend Lizette Trujillo.
                    6          14.    Plaintiff Jane Doe is a ten-year-old transgender girl who was born in
                    7   Maricopa County, Arizona and currently resides in Arizona. Because Jane Doe is a minor,
                    8   this action is brought on her behalf by and through her parent and next friend Susan Doe.
                    9          15.    Plaintiff Helen Roe is a six-year-old transgender girl who was born in Pima
                   10   County, Arizona and currently resides in Arizona. Because Helen Roe is a minor, this action
                   11   is brought on her behalf by and through her parent and next friend Megan Roe.
                   12          B.     The Defendants
                   13          16.    Defendant Dr. Cara M. Christ (“Director Christ”) is sued in her official
                   14   capacity as State Registrar of Vital Records and Director of the Department of Health
                   15   Services for the State of Arizona. Director Christ has general supervision of vital statistics
                   16   in the state and is charged with the execution of the vital statistics laws of Arizona, including
                   17   the provision of the necessary instructions and forms for obtaining and preserving records
                   18   of births. Director Christ also has supervisory authority over the assistant state registrars
                   19   and deputy local registrars throughout Arizona. Director Christ has knowingly encouraged,
                   20   condoned, and acquiesced in the acts barring Plaintiffs from correcting their birth
                   21   certificates to be consistent with their gender identity. Director Christ’s administration and
                   22   enforcement of the vital statistics laws are actions under the color of state law. Director
                   23   Christ is a person within the meaning of 42 U.S.C. § 1983 and has acted under color of state
                   24   law at all times relevant to this Complaint.
                   25          17.    Defendant Thomas Salow (“Chief Salow”) is sued in his official capacity as
                   26   Branch Chief of the Division of Public Health Licensing Services within the Department of
                   27   Health Services for the State of Arizona. As Branch Chief of the Division of Public Health
                   28   Licensing Services, Chief Salow has supervisory authority over Chief Colburn and deputy
COOLEY LLP
ATTORNEYS AT LAW
                                                                                               D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           3                                         COMPLAINT
                    1   local registrars throughout Arizona. Chief Salow has knowingly encouraged, condoned,
                    2   and acquiesced in the acts barring Plaintiffs from correcting their birth certificates to be
                    3   consistent with their gender identity. Chief Salow’s administration and enforcement of the
                    4   vital statistics laws are actions under the color of state law. Chief Salow is a person within
                    5   the meaning of 42 U.S.C. § 1983 and has acted under color of state law at all times relevant
                    6   to this Complaint.
                    7          18.    Defendant Krystal Colburn (“Chief Colburn”) is sued in her official capacity
                    8   as Assistant State Registrar and Bureau Chief of the Bureau of Vital Records within the
                    9   Department of Health Services for the State of Arizona. Chief Colburn has supervisory
                   10   authority over deputy local registrars throughout Arizona. Chief Colburn has knowingly
                   11   encouraged, condoned, and acquiesced in the acts barring Plaintiffs from correcting their
                   12   birth certificates to be consistent with their gender identity. Chief Colburn’s administration
                   13   and enforcement of the vital statistics laws are actions under the color of state law. Chief
                   14   Colburn is a person within the meaning of 42 U.S.C. § 1983 and has acted under color of
                   15   state law at all times relevant to this Complaint.
                   16                                   STATEMENT OF FACTS
                   17   Gender Identity Development and Treatment for Gender Dysphoria
                   18          19.    Each person’s sex is comprised of multiple components, including internal
                   19   reproductive organs, external genitalia, chromosomes, hormones, gender identity, and
                   20   secondary-sex characteristics. For most people, each of these components align with one
                   21   another as either male or female. That is not the case, however, for transgender people.
                   22          20.    Research indicates that being transgender has a biological component and
                   23   cannot be changed. As such, efforts to change a transgender person’s identity are unethical
                   24   and harmful to a person’s health and well-being.
                   25          21.    Children typically become aware of their gender identity between the ages of
                   26   two and five years old. Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental
                   27   Disorders 455 (5th ed. 2013) (“DSM-5”). Around this age, transgender children often begin
                   28   to express their cross-gender identification to their family members and caregivers through
COOLEY LLP
ATTORNEYS AT LAW
                                                                                             D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          4                                        COMPLAINT
                    1   statements and actions. Transgender children exhibit a strong cross-gender identification
                    2   that is insistent, persistent, and consistent. Research has found the gender identities of
                    3   transgender and nontransgender children to be indistinguishable—that is, a transgender boy
                    4   identifies himself as male just as strongly and consistently as a non-transgender boy
                    5   identifies himself as male, and a transgender girl identifies herself as female just as strongly
                    6   and consistently as a non-transgender girl identifies herself as female.
                    7          22.    Living in a manner consistent with one’s gender identity is critical to the
                    8   health and well-being of any person, including transgender people.
                    9          23.    The incongruence between a transgender person’s gender identity and
                   10   assigned sex can cause significant psychological distress, which is referred to as gender
                   11   dysphoria.
                   12          24.    Gender dysphoria is a serious health condition recognized in the DSM-5, as
                   13   well as by other leading medical and mental health professional groups, including the
                   14   American Medical Association and the American Psychological Association.                    If left
                   15   untreated, gender dysphoria may result in severe psychological distress, anxiety,
                   16   depression, suicidal ideation, and even self-harm.
                   17          25.    Gender dysphoria is highly treatable. As with other medical conditions,
                   18   health care providers follow a well-established standard of care when working with patients
                   19   with gender dysphoria.       The World Professional Association for Transgender Health
                   20   (“WPATH”) has set those standards for over four decades.
                   21          26.    WPATH is an international, multidisciplinary, professional association of
                   22   medical providers, mental health providers, researchers, and others, with a mission of
                   23   promoting evidence-based care and research for transgender health, including the treatment
                   24   of gender dysphoria. WPATH published the seventh and most recent edition of the
                   25   Standards of Care in 2011.
                   26          27.    Building on those standards and incorporating the most current research and
                   27   clinical experience, the Endocrine Society released the Endocrine Treatment of Gender-
                   28   Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice Guideline
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           5                                        COMPLAINT
                    1   in September 2017. These guidelines reaffirm the WPATH Standards of Care and offer
                    2   medical providers practical guidance on providing transition-related care to patients with
                    3   gender dysphoria, including young people.
                    4          28.     The WPATH and the Endocrine Society standards have been adopted by
                    5   many major associations of healthcare professionals, including the American Medical
                    6   Association, American Psychiatric Association, and American Psychological Association,
                    7   as well as associations of healthcare professionals focused on youth and adolescents, such
                    8   as the American Academy of Pediatrics, American Association of Child and Adolescent
                    9   Psychiatrists, and the Pediatric Endocrine Society. Federal courts across the country have
                   10   also recognized the standards of these medical societies as setting the prevailing standard
                   11   of care for the treatment of gender dysphoria.
                   12          29.     Treatment for gender dysphoria seeks to bring every aspect of a transgender
                   13   person’s life into closer alignment with their gender identity. The process of undertaking
                   14   these treatments is often referred to as a gender transition or simply as transition. The
                   15   typical components of gender transition consist of social transition, hormone-replacement
                   16   therapy, and, for some transgender people, surgery. Surgery is not medically required to
                   17   complete gender transition and is not medically necessary for every transgender person.
                   18          30.     Typically, transgender people start their transition with a social transition,
                   19   which includes changing their name, using different pronouns, wearing clothing and
                   20   adopting grooming habits typically associated with their peers of the same gender identity,
                   21   and using the corresponding sex-specific facilities such as restrooms. Making these changes
                   22   enable a transgender person to live their life consistent with who they are and helps ensure
                   23   that they are treated as such by family, peers, and others in the community.
                   24          31.     Social transition can significantly alleviate a transgender person’s gender
                   25   dysphoria. Having identity documents that reflect a transgender person’s assigned sex
                   26   increases the likelihood that a person’s transgender status will be disclosed to others,
                   27   exposes them to a significant risk of mistreatment, and undermines the health benefits of
                   28   their social transition.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                            D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          6                                       COMPLAINT
                    1          32.    For transgender youth, research has shown that being accepted and supported
                    2   as who they are is enormously beneficial to their health and well-being. Conversely, being
                    3   denied recognition and support can cause significant harm, in addition to exposing them to
                    4   the risk of discrimination and harassment.
                    5          33.    At the onset of puberty, transgender young people may also start taking
                    6   puberty-delaying medication to prevent their bodies from being flooded with the incorrect
                    7   sex hormone and the attendant development of unwanted secondary-sex characteristics that
                    8   conflict with their sex. Without these medications, transgender young people would
                    9   experience debilitating psychological distress because their changing bodies would be a
                   10   constant reminder of the disjunction between their bodies and their sex. The psychological
                   11   distress is heightened by the reality that some of these physical changes may be irreversible,
                   12   permanently constricting a transgender young person’s future treatment options and
                   13   negatively affecting their quality of life.
                   14          34.    In addition to puberty-delaying medications, transgender young people may
                   15   also undergo hormone-replacement therapy. That treatment causes their bodies to develop
                   16   the secondary-sex characteristics associated with their gender identity, such as facial and
                   17   body hair for transgender boys and breasts for transgender girls.
                   18          35.    The prevailing standards of care recognize that, under limited circumstances,
                   19   it may be medically necessary for some transgender young people to undergo surgical
                   20   treatment for their gender dysphoria while they are minors. The most common surgical
                   21   procedure that is medically necessary for transgender young people is male chest
                   22   reconstruction surgery. That procedure is specifically for transgender males. However,
                   23   because of the increasing availability of puberty-delaying medication, an increasing number
                   24   of transgender boys never develop breasts and therefore never need that surgery.
                   25          36.    A transgender young person’s ability to access any of those treatments—
                   26   particularly surgery—may also be limited by financial resources, insurance coverage, and
                   27   provider availability, in addition to many other barriers to health care access.
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                             D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          7                                        COMPLAINT
                    1   The Need for Accurate Birth Certificates Matching One’s Identity
                    2          37.    The use of birth certificates is ubiquitous in our society. A person’s birth
                    3   certificate is a trusted and essential government-issued document that serves as proof of a
                    4   person’s identity. That document also reflects the government’s recognition of a person’s
                    5   identity, including the person’s sex.
                    6          38.    Birth certificates are commonly used in a wide variety of contexts, especially
                    7   for young people who do not have any other form of government-issued identification,
                    8   including enrolling in school and recreational sports, and obtaining other important identity
                    9   documents (such as driver licenses, state identification cards, and passports).
                   10          39.    Depriving transgender young people of birth certificates that accurately
                   11   reflect who they are forces them to disclose their transgender status—information that is
                   12   private and sensitive—without their consent whenever they need to rely on birth certificates
                   13   to establish their identity. That disclosure causes several distinct and significant harms: it
                   14   creates barriers to full participation in school and other activities that are critical to a young
                   15   person’s health and well-being, circumvents that young person’s ability to control the
                   16   disclosure of their transgender status, undermines the effectiveness of a transgender young
                   17   person’s treatment for gender dysphoria, and exposes a transgender young person to an
                   18   increased risk of harassment, discrimination, and potentially bodily harm.
                   19          40.    A national survey conducted by the National Center for Transgender Equality
                   20   in 2015 revealed that nearly one-third of respondents who had shown an identity document
                   21   with a name or sex that did not match their gender presentation were verbally harassed,
                   22   denied benefits or service, asked to leave, or assaulted.
                   23          41.    Barring transgender youth from obtaining corrected birth certificate places
                   24   them in a disfavored class. Unlike other youth, whose birth certificates match who they are,
                   25   transgender youth are forced to use birth certificates that do not match their sex.
                   26   The Process for Correcting the Sex Listed on an Arizona Birth Certificate
                   27          42.    The Arizona Department of Health Services (“ADHS”), through the Bureau
                   28   of Vital Records, exercises responsibility for the registration, issuance, correction, and
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                            8                                         COMPLAINT
                    1   maintenance of Arizona birth certificates. A.R.S. § 36-302.
                    2          43.       Recognizing birth certificates may be inaccurate or require updating, A.R.S.
                    3   § 36-337 provides for the issuance of an updated birth certificate in a variety of
                    4   circumstances, including to reflect a declaration of paternity or adoption or to correct the
                    5   sex of a transgender or intersex person.
                    6          44.       Under that statute, a transgender person may correct the sex listed on a
                    7   person’s birth certificate by submitting “[a] written request for an amended birth certificate”
                    8   accompanied by “a written statement by a physician that verifies the [applicant or
                    9   applicant’s child has undergone a] sex change operation.” A.R.S. § 36-337(A)(3). ADHS
                   10   has promulgated a regulation that details the information, in addition to a letter from a
                   11   physician, that a transgender person is required to provide in order to correct the sex listed
                   12   on their birth certificate. See A.A.C. R9-19-208(O).
                   13          45.       These requirements—both statutory and regulatory—deny transgender young
                   14   people the ability to correct their birth certificates because most transgender youth do not
                   15   obtain or require surgery.       This ban deprives Plaintiffs of equal treatment, violates
                   16   fundamental constitutional rights to privacy and liberty, and subjects Plaintiffs and other
                   17   transgender young people to serious irreparable harm to their safety, health, and well-being.
                   18   Plaintiff D.T.
                   19          46.       Plaintiff D.T. is a thirteen-year-old transgender boy in Pima County, Arizona.
                   20   Like many kids his age, he loves to skateboard, play basketball, draw, and play Minecraft.
                   21   He also hopes to learn to play the drums.
                   22          47.       D.T. began expressing himself as a boy at around two years old. As a toddler,
                   23   D.T. gravitated to more masculine clothing options and actively resisted girls’ clothing. He
                   24   would regularly wear his father’s fedora and necktie around the house.
                   25          48.       His parents still sent him to school in girls’ clothing. But every afternoon
                   26   D.T. immediately removed the clothes when he returned home, and then often spent hours
                   27   crying in his room afterwards.
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                            9                                       COMPLAINT
                    1          49.    D.T. expressed he was a boy in other ways too. On several occasions D.T.
                    2   cut—increasingly larger—chunks of his long hair, leaving his parents to discover the newly
                    3   missing bits of hair. D.T. also tried to use the boys’ restroom when he could and would not
                    4   line up with the girls at school when teachers divided the class by sex.
                    5          50.    During that time, D.T. rarely smiled and was almost always quiet and anxious.
                    6   He developed breathing tics and fidgeted nervously. D.T. initially struggled to tell his
                    7   parents how he felt and, on several occasions, told them he was afraid of dying and that he
                    8   had a secret that he could not tell them.
                    9          51.    The day before D.T. began third grade, he and Lizette stopped by his
                   10   classroom to drop off some supplies. D.T.’s best friend was also there with her mother.
                   11   His friend pointed to D.T. and asked her mother: “Can he and I go play?” The mother
                   12   replied: “No, that’s a she.” Later, while driving D.T. home, Lizette asked D.T. about that
                   13   moment. “Your friend called you ‘him.’ Is that what you are?” D.T. was silent for a
                   14   moment, then said: “I know my body is wrong. But in my insides, I’m a boy. My mind
                   15   tells me I’m a boy.” He also shared that he was worried that his parents would stop loving
                   16   him if he ever shared this piece of himself.
                   17          52.    After several long and difficult conversations, D.T.’s parents decided to treat
                   18   him as their son and subsequently started using male pronouns when referring to him. They
                   19   also cut his hair short, like a boy, and bought him boys’ clothing. And over time, D.T.’s
                   20   parents called D.T. by his chosen, traditionally male name.
                   21          53.    D.T. became a different person. He transformed from a reserved child who
                   22   rarely smiled and was constantly anxious to a gregarious child who was interested in music
                   23   and sports. His anxiety also decreased significantly, and his behavioral tics disappeared.
                   24   In the years since, D.T. has continued to flourish in every aspect of his life.
                   25          54.    Last summer, D.T. began showing the first signs of puberty. Consistent with
                   26   the standards of care, D.T. began taking puberty-delaying medication.              Because that
                   27   medication prevents D.T.’s body from undergoing physical changes associated with female
                   28   puberty, he may never need surgical care to treat his gender dysphoria.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           10                                       COMPLAINT
                    1          55.    While D.T.’s parents and close friends have accepted and affirmed his
                    2   identity, others have not. Last year, D.T. was harassed and assaulted at school for being
                    3   transgender. A student bullied and threatened D.T., escalating from verbal harassment to
                    4   physical aggression. Being the target of bullying was very scary for D.T. and his parents.
                    5   D.T. is still recovering emotionally from the experience. Although D.T. is currently
                    6   planning to remain at that school, he and his parents may revisit that decision if the bullying
                    7   continues, a decision that will be unduly influenced by the fact that D.T.’s birth certificate
                    8   wrongly identifies him as female.
                    9          56.    Because of that experience, and other similar experiences, D.T. has
                   10   significant anxiety and worry about not being accepted by others and being mistreated if he
                   11   is forced to disclose that he is transgender. The fact that D.T.’s current birth certificate does
                   12   not match his sex exacerbates these fears; that fear is constraining. For example, D.T.
                   13   started playing basketball a few years ago and is currently playing on his school’s boys’
                   14   basketball team. D.T. wants to play recreational basketball in the off-season, both because
                   15   he loves the sport and wants to improve his skill and be good enough to play for the school
                   16   team when he enters high school. But he has not pursued this interest because he is worried
                   17   that he will be required to play on the girls’ team because of his birth certificate.
                   18          57.    D.T.’s parents started the process of correcting his identity documents. They
                   19   obtained a state court order changing D.T.’s name. In their petition, they also requested an
                   20   order correcting the sex listed on D.T.’s birth certificate. The judge informed D.T.’s parents
                   21   that ADHS would require proof that D.T. underwent surgical treatment for his gender
                   22   dysphoria before complying with the court order. Thus, the order issued by the judge
                   23   including language noting that it was subject to ADHS’s rules and regulations regarding the
                   24   amendment of the sex listed on a transgender person’s birth certificate.
                   25          58.    D.T.’s parents used the court order to correct his social security record and
                   26   health insurance information. His school also allowed his parents to use the court order to
                   27   correct D.T.’s school records. D.T.’s experience with bullying at school this past year and
                   28   his hesitance to enroll in a recreational basketball league underscore that correcting the sex
COOLEY LLP
ATTORNEYS AT LAW
                                                                                               D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           11                                        COMPLAINT
                    1   listed on his birth certificate remains a critical need. Having an inaccurate birth certificate
                    2   is causing D.T. to exclude himself from activities that are important to child development
                    3   and putting him at risk of harassment by forcing him to reveal that he is transgender.
                    4          59.        D.T.’s parents seek to change the sex listed on D.T.’s birth certificate through
                    5   the administrative process, but are precluding from doing so because D.T. cannot meet the
                    6   surgical requirement.
                    7   Plaintiff Jane Doe
                    8          60.        Plaintiff Jane Doe is a transgender ten-year-old girl in Maricopa County,
                    9   Arizona. Like many other girls of her age, Jane loves dressing up, playing with dolls, and
                   10   reading books.
                   11          61.        Jane began expressing herself as a girl when she was about two-and-a-half
                   12   years old. She gravitated toward girls’ clothing, wearing her mother’s clothes and shoes.
                   13   When her parents took her shopping, Jane attempted to pick clothes and shoes from the
                   14   girls’ section.
                   15          62.        Initially, Jane’s parents intentionally introduced her to boy-themed toys,
                   16   which Jane categorically refused in favor of girls’ toys. For example, for Jane’s fourth
                   17   birthday, her mother Susan baked her a Batman-themed cake, despite Jane previously
                   18   asking for a Minnie Mouse cake. Jane appreciated the cake, but told her mother that she
                   19   “just wanted Minnie Mouse.”
                   20          63.        Jane’s parents initially thought this was a phase, but Jane persisted.
                   21   Eventually, they brought her to a child psychologist specializing in care for young children
                   22   with some prior experience with transgender youth, Dr. Beth Onufrak.                   Dr. Onufrak
                   23   evaluated Jane over several sessions and concluded that Jane would meet the diagnostic
                   24   criteria for gender dysphoria. Based on the recommendation of Dr. Onufrak, Jane’s parents
                   25   and siblings started treating her as a girl, including using her new feminine name and
                   26   allowing her to wear girls’ clothing.
                   27          64.        At Dr. Onufrak’s recommendation, Susan took Jane to Dr. Veenod Chulani,
                   28   a physician specializing in treating transgender youth and the Medical Director of the
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                 D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                             12                                        COMPLAINT
                    1   Gender Support Program at Phoenix Children’s Hospital. Dr. Chulani agreed with Dr.
                    2   Onufrak’s assessment and diagnosed Jane with gender dysphoria. He has since provided
                    3   Jane with primary care and supported Jane and her family through Jane’s social transition.
                    4          65.    Before Jane started the second grade, her parents asked her school if she could
                    5   start the year as a girl. The school agreed and worked with Jane and her family to prepare
                    6   for her transition at school. However, several students in Jane’s class recognized her from
                    7   the prior year and repeatedly teased her for being transgender. The incidents caused Jane
                    8   significant psychological distress.
                    9          66.    Students continued to bully and harass Jane throughout the second and third
                   10   grade. In fourth grade the bullying intensified when a student found Jane’s class roster in
                   11   the cafeteria and saw Jane’s name with the letter “M” next to it. That student shared the
                   12   class roster and the information he learned from it with many classmates before the school
                   13   could intervene. After that, the taunting and teasing became relentless. In response, Jane’s
                   14   anxiety about attending school increased significantly. She was unable to concentrate in
                   15   class or focus on her schoolwork. Jane’s education was further disrupted by her frequent
                   16   anxiety-induced stomachaches, which brought her to the school nurse nearly every day.
                   17   Jane’s only respite has been distance-learning, which has deprived her classmates the
                   18   opportunity to continue bullying and harassing her.
                   19          67.    Since moving to distance learning due to the novel Coronavirus Disease 2019
                   20   (COVID-19) pandemic, Jane’s situation has improved dramatically. Free from the bullying
                   21   and anxiety she faced at school, Jane is much happier and eager to participate in class and
                   22   attend to her schoolwork. Noticing the positive change, Jane’s parents decided to use this
                   23   opportunity to enroll Jane in a different school where students do not know she is
                   24   transgender. The new school where they would like to enroll her, however, will not enroll
                   25   Jane as female without a corrected birth certificate.
                   26          68.    That has left Jane’s education in limbo. Susan previously explored options
                   27   for correcting the sex listed on Jane’s birth certificate. Through that research, Susan learned
                   28   that ADHS required evidence of surgery prior to correcting the sex on a transgender
COOLEY LLP
ATTORNEYS AT LAW
                                                                                             D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          13                                       COMPLAINT
                    1   person’s birth certificate and that she would need to present proof of surgery to obtain a
                    2   court order as well. Due to Jane’s age, it would be inappropriate and inconsistent with the
                    3   standards of care for her to undergo any surgical treatment for gender dysphoria. The
                    4   medical necessity of those treatments will be assessed by Jane and her team of healthcare
                    5   providers at an appropriate time and consistent with the prevailing standards of care.
                    6          69.    But, Jane cannot wait that long to get her corrected birth certificate. Her
                    7   current school—and the school that she hopes to enroll in—are requiring all students to
                    8   return to campus for in-person education in January 2021. Without a corrected birth
                    9   certificate, Jane will be required to reveal that she is transgender to this new school. That
                   10   will prevent her from safely moving to another school where she is free from pervasive
                   11   harassment and bullying that prevent her from learning and cause her further significant
                   12   emotional harm.
                   13          70.    Jane’s parents seek to correct the sex listed on Jane’s birth certificate so that
                   14   she can enroll in a new school before having to return in person to her current school, but
                   15   are prevented from doing so because of Arizona’s surgical requirement.
                   16   Plaintiff Helen Roe
                   17          71.    Plaintiff Helen Roe is a six-year-old transgender girl in Pima County,
                   18   Arizona. Helen enjoys time with her girlfriends, whether playing “princess” or “house,” or
                   19   with her girls’ toys. She likes roller skating, singing, and dancing.
                   20          72.    Helen began expressing that she is a girl at a young age. As early as one-and-
                   21   a-half years old, Helen started playing with girls’ toys (e.g., baby dolls, toy strollers, toys
                   22   for playing “house”) while at friends’ houses. During one of her playdates, Helen put on
                   23   her friend’s Disney princess costume, which was a purple dress. Helen refused to take the
                   24   dress off and ended up taking it home with her that day.
                   25          73.    Helen continued to play like other little girls, such as playing house with pink
                   26   plates and cutlery, pushing a stroller, and playing with her many Barbie dolls. For her fourth
                   27   birthday, Helen requested a party with unicorn decorations and permission to wear a Disney
                   28   princess costume to the party. Her parents agreed. Most of Helen’s friends were (and are)
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          14                                          COMPLAINT
                    1   girls, and they also wore brightly colored dresses and accessories. Helen was as happy as
                    2   her parents had ever seen her that day. The party made them fully appreciate that Helen’s
                    3   behavior was not a phase. Their daughter expressed herself as, and indeed was, a girl.
                    4          74.    Shortly thereafter, Helen’s parents brought Helen to Alison VanDyke, a
                    5   therapist specializing in working with transgender children. Ms. VanDyke evaluated Helen
                    6   and diagnosed her with gender dysphoria. In addition to working with Helen to improve
                    7   her self-confidence, Ms. VanDyke supported Helen’s parents as they worked through their
                    8   initial concerns about allowing Helen to live as a girl in every aspect of her life.
                    9          75.    Helen has exhibited a marked improvement in her demeanor since her
                   10   transition.
                   11          76.    Although Helen’s family has accepted her as female, Helen has still
                   12   experienced prejudice because she is transgender. Towards the beginning of Helen’s
                   13   transition, her mother shared that Helen is transgender with several parents in Helen’s small
                   14   pre-school community. One family reacted negatively to this information, distancing
                   15   themselves from Helen and called the director of Helen’s pre-school to allege that Helen
                   16   was a threat to their children’s security.
                   17          77.    Helen’s parents also fear for Helen’s safety because, as a transgender girl of
                   18   color, she is in a particularly vulnerable population. Having an accurate birth certificate
                   19   will not only give her control over who learns that she is transgender, but it will also reduce
                   20   the risk that Helen will be singled out or targeted for violence because she is transgender.
                   21   Currently, the information on Helen’s birth certificate is used to generate many other
                   22   records that are part of her life, including school and healthcare records, exacerbating her
                   23   parents’ fears.
                   24          78.    Earlier this year, Helen’s parents filed a petition to change Helen’s name and
                   25   the sex listed on her birth certificate. The court granted the requested name change, but did
                   26   not rule on the request to change the listed on Helen’s birth certificate from male to female.
                   27   Instead, the court provided Helen’s parents with a printout of A.R.S. § 36-337. The court
                   28   also did not seal Helen’s name-change petition, making that petition available to public.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          15                                        COMPLAINT
                    1   Given their concerns for Helen’s safety, Helen’s parents seek to correct Helen’s birth
                    2   certificate administratively to protect her private medical information and prevent her from
                    3   being forced to reveal that she is transgender.
                    4                                             COUNT I
                                             (Violation of the Equal Protection Clause of the
                    5                   Fourteenth Amendment of the United States Constitution)
                    6          79.      Plaintiffs hereby reallege and incorporate by reference paragraphs 1 to 78 of
                    7   this Complaint.
                    8          80.      The Fourteenth Amendment to the United States Constitution, enforceable
                    9   pursuant to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its
                   10   jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.
                   11          81.      Arizona’s current statutory and regulatory scheme, which prevents
                   12   transgender minors from obtaining corrected birth certificates, impermissibly discriminates
                   13   against transgender young people on the basis of sex and transgender status, in violation of
                   14   their right to equal protection of the laws under the Equal Protection Clause of the
                   15   Fourteenth Amendment to the United States Constitution. Unlike their nontransgender
                   16   peers and other Arizonans who are able to have accurate birth certificates and to correct
                   17   their birth certificates when necessary, transgender young people are denied accurate birth
                   18   certificates.
                   19          82.      Arizona’s laws prohibiting transgender minors from obtaining corrected birth
                   20   certificates do serve any rational, legitimate, important, or compelling state interest.
                   21                                           COUNT II
                                        (Violation of the Substantive Due Process Right to Privacy
                   22                              under the United States Constitution)
                   23          83.      Plaintiffs hereby incorporate by reference and reallege paragraphs 1 through
                   24   82 of this Complaint as though fully set forth herein.
                   25          84.      The Fourteenth Amendment to the United States Constitution, enforceable
                   26   against Defendants pursuant to 42 U.S.C. § 1983, provides that no state shall “deprive any
                   27   person of life, liberty, or property, without due process of law.” U.S. Const. amend.
                   28   XIV, § 1.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          16                                        COMPLAINT
                    1          85.    The constitutional right to privacy protects information that is highly personal
                    2   and intimate, including sensitive medical information and information that could lead to
                    3   bodily harm upon disclosure.
                    4          86.    Involuntary disclosure of a person’s transgender status violates that person’s
                    5   fundamental right to privacy. A person’s transgender status constitutes highly personal and
                    6   intimate information, including private medical information.
                    7          87.    The involuntary disclosure of one’s transgender status can also cause
                    8   significant harm, including placing one’s personal safety and bodily integrity at risk.
                    9          88.    A.R.S. § 36-337(A)(3) and A.A.C. R9-19-208(O) violate the right to privacy
                   10   of transgender young people, including Plaintiffs, in that denying them a birth certificate
                   11   that matches their sex requires them to disclose their transgender status and deprives them
                   12   of significant control over the circumstances around such disclosure.
                   13          89.    There are no adequate safeguards to prevent the harm caused by the
                   14   involuntary disclosure of one’s transgender status through a birth certificate. For example,
                   15   a person may need to disclose their birth certificate directly to third parties, without any of
                   16   the privacy safeguards that may exist where the government discloses information to third
                   17   parties.
                   18          90.    The government has no compelling, important, or legitimate interest in
                   19   disclosing a person’s transgender status on state-issued birth certificates.
                   20                                        COUNT III
                              (Violation of the Substantive Due Process Right to Individual Liberty and
                   21                Decisional Autonomy under the United States Constitution)
                   22          91.    Plaintiffs hereby incorporate by reference and reallege paragraphs 1 through
                   23   90 of this Complaint as though fully set forth herein.
                   24          92.    The substantive protections of the Due Process Clause also protect the right
                   25   of every person to the possession and control of their own person, and to define and express
                   26   their identity. “The Constitution promises liberty to all within its reach, a liberty that
                   27   includes certain specific rights that allow persons . . . to define and express their identity.”
                   28   Obergefell v. Hodges, 135 S. Ct. 2584, 2593 (2015).
COOLEY LLP
ATTORNEYS AT LAW
                                                                                              D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          17                                        COMPLAINT
                    1          93.     The fundamental protections of an individual’s autonomy include a right to
                    2   live consistent with one’s sex, which is a fundamental aspect of personal identity. Arizona
                    3   law impermissibly burdens that right by preventing transgender young people from
                    4   obtaining corrected birth certificates that reflect who they are, thereby subjecting them to
                    5   the risk of exposure, stigma, discrimination, harassment, and violence. That burden is
                    6   amplified by the fact that the government itself, as well as many third parties, often requires
                    7   the use of a birth certificate to demonstrate a person’s sex.
                    8          94.    The government’s refusal to permit transgender youth to obtain corrected
                    9   birth certificates additionally burdens their right to autonomy by inviting and encouraging
                   10   other public and private entities to similarly discriminate against them.
                   11          95.    Arizona has no compelling, important, or even legitimate government interest
                   12   in burdening the ability of transgender youth people to live consistent with their sex.
                   13                                       COUNT IV
                           (Violation of the Substantive Due Process Right to choose whether to undergo a
                   14            particular medical treatment under the United States Constitution)
                   15          96.     Plaintiffs hereby incorporate by reference and reallege paragraphs 1 through
                   16   95 of this Complaint as though fully set forth herein.
                   17          97.     The substantive protections of the Due Process Clause safeguard the right of
                   18   every person to bodily integrity. Encompassed in that right is the right to choose whether
                   19   to undergo a particular medical treatment. See Washington v. Glucksberg, 521 U.S. 702,
                   20   720 (1997); Washington v. Harper, 494 U.S. 210, 221 (1990); Parham v. J.R., 442 U.S.
                   21   584, 600 (1979).
                   22          98.     Arizona law interferes with this fundamental constitutional right by imposing
                   23   a surgical requirement on transgender people to correct their birth certificate. Decisions
                   24   regarding medical treatment should be made based on the advice of medical and mental
                   25   health professionals, and consistent with the prevailing standards of care. However, the
                   26   importance of the birth certificate as an identity document impermissibly pressures
                   27   transgender young people into undergoing surgeries that may be medically unnecessary
                   28   simply to correct their birth certificates.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                             D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          18                                       COMPLAINT
                    1          99.    Denying transgender young people the ability to correct their birth certificate
                    2   because they do not undergo surgery infringes on their right to choose whether to undergo
                    3   a particular treatment.
                    4          100.   Arizona has no compelling, important, or even legitimate government interest
                    5   to justify curtailing this fundamental constitutional right.
                    6                                     PRAYER FOR RELIEF
                    7          WHEREFORE, Plaintiffs respectfully request that this Court:
                    8          A.     Enter a declaratory judgment that denying Plaintiffs the ability to change the
                    9   sex markers on their birth certificates when they have taken all steps necessary to transition:
                   10                 1.     Violates the Equal Protection Clause of the Fourteenth Amendment to
                   11                        the United States Constitution by discriminating on the basis of sex
                   12                        and transgender status;
                   13                 2.     Violates the Due Process Right to Privacy under the United States
                   14                        Constitution;
                   15                 3.     Violates the Due Process Right to Individual Liberty and Decisional
                   16                        Autonomy under the United States Constitution;
                   17                 4.     Violates the Due Process Right to Choose Whether to Undergo a
                   18                        Particular Medical Treatment;
                   19          B.     Permanently enjoin Defendants, their agents, employees, representatives, and
                   20   successors, and any other person acting directly or indirectly in concert with them, from
                   21   denying corrected birth certificates to transgender minors who have undergone clinically
                   22   appropriate treatment for the purpose of a gender transition;
                   23          C.     Order Defendants to issue corrected birth certificates to Plaintiffs;
                   24          D.     Award Plaintiffs the costs and disbursements of this action, including
                   25   reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other applicable laws; and
                   26          E.     Grant such other and further relief in favor of Plaintiffs as this Court deems
                   27   just, equitable and proper.
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                             D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                           19                                      COMPLAINT
                    1                                     DEMAND FOR JURY TRIAL
                    2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs respectfully
                    3   demand a trial by jury of all issues triable by jury.
                    4          Respectfully submitted this 4th day of November, 2020.
                    5
                                                                     OSBORN MALEDON, P.A.
                    6

                    7                                                By: s/Colin M. Proksel
                                                                     Mary O’Grady (011434)
                    8                                                Colin Proksel (034133)
                                                                     Payslie Bowman (035418)
                    9                                                OSBORN MALEDON, P.A.
                                                                     2929 North Central Avenue, 21st Floor
                   10                                                Phoenix, Arizona 85012-2793
                                                                     Telephone: (602) 640-9000
                   11                                                Facsimile: (602) 640-9050
                                                                     Email:      mogrady@omlaw.com
                   12                                                Email:      cproksel@omlaw.com
                                                                     Email:      pbowman@omlaw.com
                   13
                                                                     Asaf Orr (Pro Hac Vice pending)
                   14                                                NATIONAL CENTER FOR LESBIAN
                                                                     RIGHTS
                   15                                                870 Market Street, Suite 370
                                                                     San Francisco, California 94102
                   16                                                Telephone: (415) 392-6257
                                                                     Facsimile: (415) 392-8442
                   17                                                Email:      aorr@nclrights.org
                   18                                                Patrick Gunn (Pro Hac Vice pending)
                                                                     COOLEY LLP
                   19                                                101 California Street, 5th Floor
                                                                     San Francisco, California 94111-5800
                   20                                                Telephone: (415) 693-2070
                                                                     Facsimile: (415) 693-2222
                   21                                                Email:      pgunn@cooley.com
                   22                                                Barrett J. Anderson (Pro Hac Vice pending)
                                                                     COOLEY LLP
                   23                                                4401 Eastgate Mall
                                                                     San Diego, California 92121-1909
                   24                                                Telephone: (858) 550-6000
                                                                     Facsimile: (858) 550-6420
                   25                                                Email:       banderson@cooley.com
                   26                                                Attorneys for Plaintiffs
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                D.T., ET AL. V. CHRIST, ET AL.
   SAN DIEGO                                                          20                                          COMPLAINT
